@ffice of tip 2lttornep Qhneral
                                               &ate of lEexa5
DAN MORALES                                   December l&l991
 .~TTImx;EI
         WSER.4L
      Ms. Brenda H. Collier                               Opinion No. DM-68
      Chair
      Texas Board of Private Investigators                Re:     Whether       article    4413(29bb),
        and Private Security Agencies                     V.T.C.S., authorizes the Texas Board of
      P.O. Box 13509, Capitol Station                     Private Investigators and Private Security
      Austin, Texas 78711                                 Agencies to bring disciplinary proceed-
                                                          ings against a licensee, registrant, or com-
                                                          missioned security officer indicted for or
                                                          charged with but not .convicted of the
                                                          commission of a felony (RQ-96)

      Dear Ms. Collier:

              The Texas Board of Private Investigators and Private Security Agencies (the
      “board”) is authorized by The Private Investigators and Private Security Agencies
      Act (the “act”) to regulate certain private investigative activities and various aspects
      of the private security industry. See V.T.C.S. art. 4413(29bb).l You ask whether the
      board is authorized under section 11B of the act to bring a disciplinary proceeding
      against a licensee, registrant, or commissioned security officer who has not been
      convicted of committing a felony, but who has been either indicted for commission
      of a felony involving a non-violent crime or charged with commission of a felony
      involving a violent crime.

             We conclude that the board may not, on the basis of an indictment or the
      filing of felony charges alone, take such action.  The board may only take




                9%~ act authorizes the board to issue keases, registrations, and security officer commissions.
      See, e.&, V.T.C.S. art. 44l3(29bb), 9% I3 - 15.19 - 20.32 - 33. A “license” authorizes an individual or
      entity to perform services as an investigation company or security services contractor. Id 9 2(U), (17).
      A “registration” is a permit issued to an individual authorizing the performance of various investigative’
      and security services. Id 5 2(21), (22). A “security oft&r commission’ authorizes a security ofticer to
      carry a fuearm during the performance of his duties as a security officer. Id 5 2(U). Securityofticers
      who arc. registered but not commissioned may not carry firearms during the performance of their
      duties.




                                                    p.   339
Ms. Brenda H. Collier - Page 2                 (DM-68)




disciplinary action pursuant to a hearing in which proof is offered that a particular
individual’s conduct violates standards the board establishes by rule.

        Subsection (a) of section 11B of the act authorizes the board to discipline
licensees, registrants, and commissioned security officers. Subsection (a) provides in
part:

                 (a) The board shall revoke or suspend any registration,
            license, or security officer commission, reprimand any registrant,
            licensee,   or commissioned       security officer, or deny an
            application   for a registration,      license, or security officer
            commission, or renewal, thereof, or may place on probation a
            person     whose    registration,   license,   or security  officer
            commission has been suspended, on prooE

                 (1) that the applicant, licensee, commissioned         security
            officer, or registrant has violated any provisions of this Act or of
            the rules and regulations promulgated under this Act;

                 (2) that the applicant, licensee,           commissioned   security
            officer, or registrant has committed              any act resulting in
            conviction of a felony;

                 (3) that the applicant, licensee, commissioned     security
            officer, or registrant has committed an act after the date of
            application   for a registration,  license, or security officer
            commission that results in a conviction of a misdemeanor
            involving moral turpitude.

V.T.C.S. art. 4413(29bb), 5 llB(a); see, also id. 0 llB(e)~ (in instances board
authorized to suspend a license, it may impose civil penalty in lieu of suspension).
The board is thus required to bring disciplinary proceedings against an applicant,
licensee, registrant, or commissioned security officer who violates any provision of
the act or of the board’s rules.2 V.T.C.S. art. 4413(29bb), 9 llB(a)(l).



         *Section 11B was added to the act in 1975. Acts 1975, 64th Leg., ch. 494, 8 1, at l318.
Subsection (a) of that section initially permitted but did not require the board to bring disciplinary
proceedings.    See also Attorney General Opinion M-884 (1971) (construing predecessor section,




                                          P.   340
Ms. Brenda H. Collier - Page 3                 (DM-68)




        If the board initiates a disciplinary proceeding against a person pursuant to
subsection (a) of section llB, that person is entitled to a hearing before the board
governed by the Administrative Procedure and Texas Register Act. Id. $ llB(b),
(c). In accordance with that act, no license may be suspended, revoked, or annulled
unless its holder has been provided notice and a hearing prior to suspension,
revocation, or annulment.      V.T.C.S. art. 6252.13a, 5 18(c); see uLso Texu~ Dep’t of
Health v. Gulf Nuclear, Inc., 664 S.W.2d 847 (Tex. Civ. App.--Austin 1984, no writ)
(APTRA mandates provision of hearing before license suspension).

        We turn now to the ,rules at issue here. The board has adopted by rule a
“Code of Professional Responsibility and Conduct.” 22 T.A.C. $5 423.1 - 423.3.
Section 423.1 establishes certain standards of conduct for “licensees” that apply to a
registrant or a commissioned security officer as well as to a licensee. See id. 5 423.12
(defining “[llicense” for purposes of rules). Section 423.1 provides in part:

                (f) No licensee, owner, officer, partner,              shareholder,     or
            employee shall be involved in the following:

                      . . . .


                 (2) indictment on a felony involving a non-violent crime;

                (3) filing of criminal charges on a felony involving a violent
            crime.



        Under Texas administrative law, agency rules are valid only if expressly or
impliedly authorized by statute. State v. Jackson, 376 S.W.2d 341 (Tex. 1964); Bexar
County Bail Bond Bo! v. Deckard, 604 S.W.2d 214 (Tex. Civ. App.--San Antonio
1980, no writ); Attorney General Opinion JM-1017 (1989). Thus, a valid rule must
not impose “additional burdens, conditions, or restrictions beyond or inconsistent
with the statutory provisions.” Hollywood Calling v. Public Utile Comm’n of Texas,
805 S.W.Zd 618, 620 (Tex. App.--Austin 1991, no writ) (additional restriction invalid
since not part of statute’s specific restrictions on user); see &o Bloom v. Texus State


section 18 of act, and holding board had discretionary authority to issue license to convicted felon).
The legislatare made subsection (a) mandatory in 1981. Acts 1981,67th Leg., cb. 773,s 9, at 2900.




                                          p.    341
Ms. Brenda H. Collier - Page 4              (DM-68)




Bd. of Examiners of Psychologists, 492 S.W.2d 460 (Tex. 1973) (board certification
requirement in addition to those in statute void).

        No provision of the act expressly grants the board the power to adopt
subsections (f’)(2) and (f)(3) of section 423.1. Nor does any provision provide the
board the implied power to adopt those subsections.        Section 11(a) of the act
currently provides that the board shall have the power and duty:

              (1) to determine the qualifications of licensees, registrants,
          and commissioned security officers as provided in this Act;

              (2) to investigate alleged violations of the provisions of this
          Act and of any rules and regulations adopted by the board;

               (3) to promulgate all rules and regulations      necessary   in
          carrying out the provisions of this Act; and

              (4) to establish and enforce standards governing the safety
          and conduct of persons licensed, registered, and commissioned
          under the provisions of this Act.

         The rules at issue here are inconsistent with these provisions. In accordance
with subsections (a)(3) and (a)(4) of section 11, the board may adopt rules
identifying and prohibiting specific conduct. Upon proof of an individual’s violation
of such rules after notice and hearing, the board would be authorized pursuant to
section 11B to discipline that individual by revoking or suspending his license,
registration, or commission. An administrative hearing on a violation of such rules
would necessarily involve proof of commission of the prohibited conduct.             In
contrast, subsections (f)(2) and (f)(3) by their express terms authorize the board to
discipline an individual merely on the filing of an indictment or criminal charges,
and thus, without proof of commission of the conduct underlying the indictment or
charges. Since the board may not impose restrictions that are inconsistent with its
statutory powers, subsections (f)(2) and (f)(3) are invalid.

         In summary, the board possesses neither the express nor the implied power
to adopt subsections (f)(2) and (f)(3) of section 423.1 of title 22 of the Texas
Administrative Code. Consequently, the board may not pursuant to V.T.C.S. article
4413(29bb), section 11B reprimand a licensee, registrant, or commissioned security
officer, or revoke or suspend a license, registration, or security officer commission of



                                       P.     342
Ms. Brenda H. Collier - Page 5           (DM-68)




a person who has been indicted for or charged with but not convicted of a felony.
Although we conclude the rules at issue here are invalid, the legislature in section
11(a)(4) has expressly given the board the authority to establish and enforce
standards governing the conduct of a licensee, registrant, or commissioned security
officer, and in accordance with that authority the board may adopt rules prohibiting
a licensee, registrant, or commissioned security officer from engaging in specific
conduct, including specific criminal conduct. If the board adopts such a rule, the
board could then discipline any person violating the rule by suspending or revoking
his license, registration, or commission as provided by section 11B of the act.

                                  SUMMARY

              Under article 4413(29bb), V.T.C.S., the Texas Board of
         Private Investigators and Private Security Agencies possesses
         neither the express nor the implied power to adopt title 22,
         section 423.1(f)(2) and (f)(3), of the Texas Administrative Code.
         Thus, the board may not pursuant             to V.T.C.S. article
         4413(29bb), section 11B reprimand a licensee, registrant, or
         commissioned security officer, or revoke or suspend a license,
         registration, or security officer commission of a person who has
         been indicted for or charged with but not convicted of a felony.
         The board, however, is authorized by section 11(a)(3) and
         11(a)(4) of the act to adopt rules prohibiting specific criminal
         conduct, and on proof of a person’s violation of such rules after




                                    P-    343
Ms. Brenda H. Collier - Page 6              (~~-68)




          notice and hearing, revoke or suspend that person’s license,
          registration, or commission as provided by section 11B of the
          act.




                                                      DAN      MORALES
                                                      Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General

JUDGE ZOLLJE STEAKLEY (Ret.)
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Celeste Baker
Assistant Attorney General




                                       p.      344